Certiorari, 348 U. S. 886, to the United States Court of Appeals for the Fifth Circuit.
Argued March 3, 1955.
Stuart Rothman argued the cause for petitioner. With him on the brief were Solicitor General SobelojJ, Ralph S. Spritzer, Bessie Margolin and Sylvia S. Ellison.
Eberhard P. Deutsch argued the cause for respondent. With him on the brief was René H. Himel, Jr.
Examination of the record raises a question in the Court’s mind as to whether this case is moot in view of respondent’s completion of his contract. Counsel are invited to submit memoranda upon this point on or before May 14, 1955. See Commercial Cable Co. v. Burleson, 250 U. S. 360; United States v. W. T. Grant Co., 345 U. S. 629.
The Chief Justice and Mr. Justice Black object to this order.